Case 2:19-cv-01288-S.]F-GRB Document 2 Filed 03/05/19 Page 1 of 14 Page|D #: 19

UNITED STATES DlS'l`RlC'l` COURT
EAS'|`ERN DlS'l`Rl(."l`: Nl:`W Y()RK

 

 

X
WlLLlAl\/I BONlLLA, and other similarly situated
current and fonner laborers,
Case #:
Plaintiff, COM PLAINT
FLSA COLLECTIVE ACTION
-against-
OMNI RECYCLING OF BABYLON, lNC.,
ANTHONY E. CORE, BRIAN
KNOLlS, and JUDINE FEDERICHIE,
Defendant.
X

 

The plaintiff, WILLIAM BONlLLA, and and other similarly situated current and former
nurses and tecnicians by its attomeys, The Law Office of Jason Tenenbaum, P.C., complaining of
the defendants herein, respectfully allege, upon information and belief, as folloWS:

NATURE OF THE ACTION

l. This is a civil action brought by Plaintiff(s) and all similarly situated current and
former nurses and tecnicians, to recover unpaid overtime compensation and earned Wages under
the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”). Plaintiff and the
collective class are current and former laborers, Who have Worked for OMNI RECYCLING OF
BABYLON, lNC, (“Corporate Defendant”) by and through Anthony E. Core and Biian Knolis and
Judine Federichie (“Individual Defendants”).

2. Plaintiff(s) brings this action on behalf of Plaintiff(s) and all similarly situated
current and former non-exempt Workers Who elect to opt-in to this action pursuant to the FLSA,
29 U.S.C. §§ 201 et seq., and Specifically, the collective action provision of 29 U.S.C. § 216(b),
to remedy violations of the wage-and-hour provisions of the b`LSA that occurred at l 14 Alder St,

West Babylon, NY l 1704.

Case 2:19-cv-Ol288-S.]F-GRB Document 2 Filed 03/05/19 Page 2 of 14 Page|D #: 20

3. These entities, upon information and belief, also had day to day decision making
with the hiring, firing and supervising of doormen/concierge.

4. Ol\/lNl RECYCLING OF BABYLON, lNC., is owned and managed by
Defendants Anthony E. Corc, Bn`an Knolis and Judine Federichie, with a principle office at 1 14
Alder St, Wcst Babylon, NY l 17()4.

5. Plaintiff(s) and the FLSA collective also bring this action under the Wage Theft
Protection Act, for Defendants’ failure to provide written notice of wage rates in violation of said
laws.

6. Plaintiff(s) and the FLSA collective also bring this action under Labor Law § 193
due to unlawiid deductions from the paychecks of the FLSA collective.

7. Plaintiff(s) and the FLSA collective class seek injunctive and declaratory relief
against Defendants for their unlawful actions, compensation for their failure to pay overtime
wages and earned wages, compensation for wages that were illegally deducted and liquidated
damages, compensatory damages, prejudgment and post-judgment interest, and attorneys’ fees
and costs, pursuant to the FLSA and NYLL.

JURISDICTION AND VENUE

8. This Court has jurisdiction over this action under 28 U.S.C. § 1331, 29 U.S.C. §§
216(b)(c), and 217; and 28 U.S.C. § 1337.

9. This Court has supplemental jurisdiction over the New York state law claims
under the principles ofpendent and ancillary jurisdiction

10. Venue is proper in this district under 28 U.S.C. § l39l(b)(c), because all or a

substantial pait of the events or omissions giving rise to the claims occurred hcrein.

Case 2:19-cv-01288-S.]F-GRB Document 2 Filed 03/05/19 Page 3 of 14 Page|D #: 21

PARTlES

1 l. PlaintifleLLlAl\/I B()NllleA is an individual and currently resides at 227 l,indcn
Avenue, Westbury, NY 1 1590.

12. Defendant Ol\/lNl RECYCLING OF BABYLON, lNC., is a corporation and resides
at 1 14 Alder St, West Babylon. NY 1 17()4.

13. Defendant Ol\/INI RECYCLING OF BABYLON, INC., is a foreign limited liability
corporation licensed to transact in the State of New York and resides at 114 Alder St, West
Babylon, NY l 1704.

14. Defendant Anthony E. Core is located at l 14 Alder St, West Babylon, NY 11704.

15. Defendant Brian Knolis is located at 114 Alder St, West Babylon, NY 11704.

16. Defendant Judine Federichie is located at l 14 Alder St, West Babylon, NY l 1704.

l7. At all times relevant to this action, OMNI RECYCLING OF BABYLON, lNC.,
was owned, managed, supreryised or otherwised controlled by Anthony E. Core, Brian Knolis and
Judine Federichie and was an “enterprise engaged in interstate commercc” within the meaning of
the FLSA.

18. On information and belief, OMNI RECYCLING OF BABYLON, lNC. has (1)
employees engaged in commerce or in the production of goods for commerce and handling,
selling, or otherwise working on goods or materials that have been moved in or produced for
commerce by any person; and (2) an annual gross volume of sales in excess of $500,000.00.

19. On information and belief, for approximately the last twenty (20) years,
Defendants Anthony E. Core, Brian Knolis and Judine Feden`chie have owned, managed,
maintained, controlled and/or and oversaw the direction of Ol\/lNl RECYCLING OF BABYL()N,

INC.

Case 2:19-cv-01288-S.]F-GRB Document 2 Filed 03/05/19 Page 4 of 14 Page|D #: 22

20. Defendants Anthony E. Core, Brian Knolis and Judine Federichie are persons
engaged in business in Suffolk, and are being sued individually in his/her/their capacity as an
owner, officer, and agent of Ol\/INI RECYCLlNG ()F BABYLON, INC.

21. Defendants exercised sufficient control over this corporate entity to be considered
l’laintift`s employer under the FLSA and the NYLL, and at all times material hereto said
Defendant had the authority to hire and fire employees and established and maintained policies
regarding the pay practices at OMNI RECYCLING OF BABYLON, INC. and for all personnel.

COLLECTIVE ACTION ALLEGATIONS

22. The claims in this Complaint arising out of the FLSA are brought by Plaintiff on
behalf of Plaintiff(s) and other similarly situated persons who are current and former employees of
Defendants since the date three years prior to the filing of this Complaint who elect to opt-in to this
action (the “FLSA Collective”).

23. The FLSA Collective consists of numerous similarly situated current and former
laborers at OMNI RECYCLING OF BABYLON, INC. who have been victims of Defendants’
common policy and practices that have violated their rights under the FLSA by, inter alia, willfully
denying them overtime wages.

24. As part of its regular business practice, Defendants have intentionally, willfully and
repeatedly harmed Plaintiff and the FLSA Collective by engaging in a pattem and/or policy of
violating the FLSA. This policy and/or policy includes, inter alia, the following:

(a) Failing to pay employees the applicable overtime rate for all time worked in
excess of forty (4()) hours per week;
(b) Failing to keep accurate records of hours worked by employees as required by

the FLSA and NYLL.

Case 2:19-cv-01288-S.]F-GRB Document 2 Filed 03/05/19 Page 5 of 14 Page|D #: 23

25. Defendants have engaged in their unlawful conduct pursuant to a corporate policy
of minimizing labor costs and denying employees compensation Defendants’ unlawful conduct
has been intentional, willful and in bad faith, and has caused significant damage to Plaintiff and the
FLSA Collective.

26. The FLSA Collective would benefit from the issuance of a court-supervised notice
of the present lawsuit and the opportunity to join the present lawsuit. Those similarly situated
employees are known to Defendants, are readily identifiable and locatable through their reeords.
These similarly situated employees should be notified of and allowed to opt into this action,
pursuant to 29 U.S.C. § 216(b).

27. The positions of laborer is not exempt and has never been exempt. Laborers are not
paid overtime for all hours worked in excess of forty (40) hours per week.

28. The FLSA and NYLL require that employers pay all employees at least one and
one half (1.5) times the employee’s wage for all hours worked in excess of 40 during any
workweek, unless they are exempt from coverage.

29. Defendants failed to compensate Plaintiff and members of the FLSA Collective at
one and one-half times the employee’s wage for all hours worked in excess of 40 during any
workweek. 'f he exact accounting of such discrepancy can only be determined upon completion of
discovery.

30. Plaintiff and members of the FLSA Collective were not given notice containing the
rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,
commission, or other; allowances, if any, claimed as part of the minimum wage, including tip,
meal or lodging allowances; the regular pay day designated by the employer in accordance with

NYLL § 195(1); and any anything otherwise required by law.

(_j".

Case 2:19-cv-01288-S.]F-GRB Document 2 Filed 03/05/19 Page 6 of 14 Page|D #: 24

31. Defendants paid Plaintiff and members of the FLSA Collective wages without any
accompanying statement listiiig: the rate or rates of pay and basis thereof, whether paid by the
hour, shift, day, week, salary, piece, commission or other; the regular hourly rate or rates of pay;
the overtime hours worked; gross wages; deductions; allowances, if any, claimed as part of the
minimum wage; and net wages in accordance with NYLL § 195(3).

32. Defendants also have a practice and procedure of compelling employees to pay
monies originally paid to the affected employees directly to other concierge staff for hours that
other concierge staff works instead of the original on shift employee. New York Labor Law 193(c)
is specific regarding the procedure that must be followed in order to deduct wage overpayments
This has not been done and has never been done in this case, and Plaintiff FLSA collective has
been damaged in the sum of the forced wage deductions

FACTS OF THE MATTER

33. Plaintiff at all times was a laborer.

34. On or about October 1992 and extending through August 21 2018, Plaintiff began
working for Defendants and was therein terminated

35. The regular hours Plaintiff worked for Defendants was from 6:00Al\/I until 4:00 Pl\/l,
l\/[onday through Friday. Plaintiff would work an additional eight (8) hours on the weekend.

36. The rate of pay Plaintiff received from 2013 onward was $30.00 per hour.

37. Plaintiff was never paid time and one half for all hours worked in excess of forty
(40) per week.

38. Plaintiff never received a wage notification form as New York State Law requires.

39. Plaintiff never received an accurate pay checks since he was not paid time and one-

half for work in excess of 40-hours per week.

Case 2:19-cv-01288-S.]F-GRB Document 2 Filed 03/05/19 Page 7 of 14 Page|D #: 25

40. 'l`he job Plaintiff held included demolition, excavating and repairing of propertics,

41 . Oii August 21 , 2018, Plaintiff stopped working for Defendants

FlRST CAUSE OF ACTlON
Fair Labor Standards Act-Overtime Wages
(Brought on behalf of Plaintiff and the FLSA Collective Plaintiffs)

42. Plaintiff, on behalf of herself and the FLSA Collective Plaintiffs, re-alleges and
incorporates by reference all allegations in all preceding paragraphs

43. The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and
the supporting federal regulations, apply to Defendants and protect Plaintiff and the FLSA
Collective Plaintiffs.

44. Plaintiff and the FLSA Collective Plaintiffs worked in excess of forty hours during
some workweeks in the relevant period.

45. Defendants willfully failed to pay Plaintiff and the FLSA Collective Plaintiffs the
appropriate overtime premiums for all hours worked in excess of 40 hours per workweek, as
required by the FLSA, 29 U.S.C. §§ 201 et seq., and the supporting federal regulations

46. Defendants’ unlawful conduct, as described in this Complaint, has been willful and
intentional. Defendants are aware or should have been aware that the practices described in this
Complaint were unlawful. Defendants have not made a good faith effort to comply with the FLSA
with respect to the compensation of Plaintiff and the FLSA Collective Plaintiffs.

47. Because Defendants’ violations of the FLSA have been willful, a three year statute
of limitations applics, pursuant to 29 U.S.C. §§ 201 et seq.

48. As a result of Defendants’ willful violations of the FLSA, Plaintiff and the FLSA

Collective Plaintiffs have been deprived of overtime compensation in amounts to be determined at

Case 2:19-cv-01288-S.]F-GRB Document 2 Filed 03/05/19 Page 8 of 14 Page|D #: 26

trial, and are entitled to recovery of such amounts, liquidated damages, prejudgment interest,

attorneys’ fecs, costs and other compensation pursuant to 29 U.S.C. §§ 201 et sc’q.

AS AND FOR A SECOND CAUSE OF ACTION BY PLAINTIFF INDIVIDUALLY
AGAINST ALL DEFENDANTS
New York Labor Law-Unpaid Overtime
(Brought on behalf of Plaintiff)

49. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs

50. Defendants failed to pay Plaintiff the proper overtime wages to which he is entitled
under the NYLL and the supporting New York State Department of Labor Regulations.

51. Defendants failed to pay Plaintiff one and one-half times the full minimum wage
for all work in excess of forty hours per workweek.

52. Through their knowing or intentional failure to pay Plaintiff overtime wages for
hours works worked in excess of forty hours per workweek, Defendants have willfully violated the
NYLL, Article 19, §§ 650 et seq., and the supporting New York State Department of Labor
Regulations.

53. Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to recover
from Defendants his unpaid overtime wages, liquidated damages as provided for by the NYLL,
reasonable attorneys’ fees, costs and pre-j udgment and post-judgment interest.

AS AND FOR A TI-IIRD CAUSE OF ACTION BY PLAINTIFF INDIVIDUALLY
AGAINST ALL DEFENDANTS
New York Labor Law - Failure to Provide Annual Wage Notices
(Brought on behalf of Plaintifi)

54. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs

Case 2:19-cv-01288-S.]F-GRB Document 2 Filed 03/05/19 Page 9 of 14 Page|D #: 27

55. Defendants have willfully failed to supply Plaintiff with wage noticcs, as required
by NYLL, Article 6, § 195(1), in English or in the language identified by Plaintiff in his primary
language, containing Plaintiffs rate or rates of pay and basis thereof, whether paid by the hour,
shift, day week, salai'y, piecc, commission, or other; hourly rate or rates of pay and overtime rate or
rates of pay if applicable; the regular pay day designated by the employer in accordance with
NYLL, Article 6, § 191; the name of the employer; any “doing business as” names used by the
employer; the physical address of the employer’s main office or principal place of business, and a
mailing address if different; the telephone number of the employer; plus such other information as
the commissioner deems material and necessary.

56. Through their knowing or intentional failure to provide Plaintiff with the wage
notices required by the NYLL, Defendants have willfi.illy violated NYLL, Article 6, §§ 190 et seq.,
and the supporting New York State Department of Labor Relations.

57. Due to Defendants’ willful violations of NYLL, Article 6, § 195(1), Plaintiff is
entitled to statutory penalties of fifty dollars for each workweek before December 29, 2014 and
fifty dollars for each workday after December 29, 2014 that Defendants failed to provide Plaintiff
and the FLSA Collective with a wage notice, or a total of five thousand dollars, reasonable
attomeys’ fees, costs and injunctive and declaratory relief, as provided for by the NYLL, Article 6,
§ 198(1-b).

AS AND FOR A FOURTH CAUSE OF ACTION BY PLAINTIFF INDIVIDUALLY
AGAINST ALL DEFENDANTS

New York Labor Law-Failure to Provide Wage Statements
(Brought on behalf of Plaintiff)

58. Plaintiff rc-alleges and incorporates by reference all allegations in all preceding
paragraphs
59. Defendants have willfully failed to supply Plaintiff with accurate statements of

Case 2:19-cV-01288-S.]F-GRB Document 2 Filed 03/05/19 Page 10 of 14 Page|D #: 28

wages as required by NYLL, Article 6, § 195(3), containing the dates of work covered by that
payment of wages; name of employee; name of employer; address and phone number of employer;
rate or rates of pay and basis thereof`, whether paid by the hour, shift, day, week, salary, piece,
commission, or other; gross wages; hourly rate or rates of pay and overtime rate or rates of pay if
applicable; the number of hours worked, including overtime hours worked if applicable;
deductions; and net wages

60. 'l`hrough their knowing or intentional failure to provide Plaintiff with the wage
statements required by the NYLL, Defendants have willfully violated NYLL, Article 6, §§ 190 et
seq., and the supporting New York State Department of Labor Regulations.

61. Due to Defendants’ willful violations of NYLL, Article 6, § 195(3), Plaintiff is
entitled to statutory penalties of one hundred dollars for each workweek before December 29, 2014
and two hundred fifty dollars for each workday after December 29, 2014 that Defendants failed to
provide Plaintiff and the FLSA Collective with accurate wage statements, or a total of five
thousand dollars, reasonable attomeys’ fees, costs and injunctive and declaratory relief, as provided
for by NYLL, Article 6, § 198(1 -d).

AS AND FOR A FIFTH CAUSE OF ACTION BY PLAINTIFF INDIVIDUALLY
AGAINST ALL DEFENDANTS
Unlawful wage deductions in Violation of NYLL
§193 (Against all Defendants)

62. Plaintiff re-alleges and incorporates by reference all allegations in all
preceding paragraphs

63. NYLL, Article 6, §193 states: “No employer shall make any deduction from
the wages of an employee. . ..”

64. Defendants knowingly deducted wages from Plaintiff that it was not entitled

to deduct under the NYLL and the supporting New York State Department of Labor Regulations.

10

Case 2:19-cV-01288-S.]F-GRB Document 2 Filed 03/05/19 Page 11 of 14 Page|D #: 29

65. Through their knowing or intentional conduct, Defendants have willfully
violated the NYLL, Article 6, §§ 193 et seq., and the supporting New York State
Department of Labor Regulations.

66. Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to
recover from Defendants his unpaid wages, liquidated damages as provided for by the NYLL,
reasonable attorneys’ fecs, costs and pre-j udgment and post-judgment interest.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the entry of an order and judgment against the
Defendants jointly and severally, as follows:

a) Designation of this action as a collective action on behalf of the FLSA Collective Members
(asserting FLSA claims and state claims) and prompt issuance of notice pursuant to 29
U.S.C. § 2l6(b) to all similarly situated members of the FLSA opt-in class, apprising them
of the pendency of this action, and permitting them to assert timely FLSA claims and state
claims in this action by filing individual Consent to Sue forms pursuant to 29 U.S.C. §
216(b);

b) Damages for the unpaid overtime wages due to Plaintiff and the FLSA Collective, in an
amount to be determined at the trial of this action, liquidated damages as provided by the
FLSA, intercst, attorneys’ fees, and the cost of this action;

c) Darnages for the unpaid overtime wages due to Plaintiff, in an amount to be determined at
the trial of this action, liquidated damages as provided by the NYLL, interest, attorneys’
fees, and the cost of this action;

d) Penalties offifty dollars for each workweek before December 29, 2014 and fifty dollars for

each workday after December 29, 2014 that Defendants failed to provide Plaintiff and the

ll

Case 2:19-cV-01288-S.]F-GRB Document 2 Filed 03/05/19 Page 12 of 14 Page|D #: 30

C)

a)

h)

j)

k)

Dated:

’l`o:

FLSA Collective with a wage notice, or a total of five thousand dollars, as provided for by
NYlil., Article 6, § 198;

Peiialties of one hundred dollars for each workweek before December 29, 2014 and two
hundred fifty dollars for each workday after December 29, 2014 that Defendants failed to
provide Plaintiff and the FLSA Collective with accurate wage statements or a total of five
thousand dollars as provided for by NYLL, Article 6, § 198;

Awarding damages as a result of Defendants’ failure to furnish a notice at the time of hiring
pursuant to NYLL;

Awarding damages as a result of Defendants unlawful deductions of wages, pursuant
to NYLL Section 193;

Punitive Damages

For prejudgment interest on the foregoing amounts;

For the costs and disbursements of this action, including attorneys’ fees; and

F or such other further and different relief as this Court deems just and proper.

Gardcn City, New York
February 25, 2019

Yours, etc.,
/s/ Jason Tenenbaum

The Law Office of Jason Tenenbaum P.C.
Attomeys for Plaintiff

595 Stewait Avenue, Suite 400

Garden City, New York 11750

(516) 750-0595

Ol\/lNl RECYCLING OF BABYLON, INC.,
1 14 Adler Street
West Babylon, NY l 1704

12

Case 2:19-cV-01288-S.]F-GRB Document 2 Filed 03/05/19 Page 13 of 14 Page|D #: 31

ANTHONY E. CORE
1 14 Adler Street
West Babylon, NY 1 1704

BRIAN KNOLIS
1 14 Adler Street
West Babylon` NY 1 1704

JUDINE FEDERICHIE

l 14 Adler Street
West Babylon, NY l 1704

13

Case 2:19-cV-01288-S.]F-GRB Document 2 Filed 03/05/19 Page 14 of 14 Page|D #: 32

UNITED STATES DlSTRlCT COURT
F,ASTERN DISTRIC`T: NEW YORK
Casc #:

WlLLIAl\/l BONIlJLA, and other similarly situated
current and former laborers,

Plaintiff(s),
-a gainst-

Ol\/lNl RECYCLING OF BABYLON, INC.,
ANTHONY E. CORE, BRIAN
KNOLIS, and JUDlNE FEDERICHIE,

Defendant(s).
SUMMONS AND COMPLAINT

The Law Office of Jason Tenenbaum P.C.
Attorneys for Plaintiff
595 Stewart Avenue, Suite 400
Garden City, New York 11750
(516) 750-0595

Service of a copy of the within ’\ is hereby admitted
Dated,
/\

Attorney(s) for /\
Please take notice

|:l Notice of entry

that the within is a (cerrifiea’) true copy of a duly entered in the office of the clerk of the
within named court on

|:|Notice of Settlement

that an order /\ of which the within is a true copy will be presented for settlement to the
l~lON. one of the judges of the within named court, at on
Dated: Garden City, New York Yours, etc.

The Law Office of Jason Tenenbaum, P.C.
Attorneys for Plaintiff

595 Stewart Avenue, Suite 400

Garden City, New York l 1530

(516) 750-0595

14

